Citation Nr: 0609061	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04- 32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to January 
1959.  The veteran served in the Reserve from January 1959 to 
June 1963 and then from July 1967 to December 1986.  The 
veteran was also a member of the National Guard from February 
1964 to February 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal of rating decisions of the RO.  



FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing 
loss is shown as likely as not to be due to the reported 
noise exposure during the veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due to disease or injury that was incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309,  3.385 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed hearing loss as a 
result of active service.  He claims that he suffered hearing 
loss in the spring of 1956 while serving on the USS Benham as 
a chief gunners mate.  The veteran claims that, after his 
exposure to gunfire, he lost his hearing for three days.  He 
also claims that his hearing did not return to its previous 
level for an additional four days.  

The veteran also claims exposure to a rocket blast during his 
time in the Naval Reserves. Additionally, he denies a history 
of civilian work related or recreational noise exposure. He 
maintains that, through the years his hearing has decreased 
and that he developed hearing loss as the result of active 
service.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO notified the veteran of the VCAA by letter in April 
2004 and then in an August 2004 letter after the claim was 
adjudicated.  The April 2004 letter provided VCAA notice 
including the type of evidence needed to substantiate the 
claim of service connection, namely: evidence of an injury or 
disease or event, causing injury or disease, during service; 
evidence of current disability, and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit private medical records on his behalf.  

The RO provided further notification of the VCAA by letter in 
August 2004.  In this letter, the RO requested that the 
veteran submit any evidence in his possession that pertained 
to the claim pursuant to 38 C.F.R. § 3.159.  The veteran was 
given the opportunity to respond.  

The Board notes that at no time was the veteran provided with 
notice regarding disability rating or the effective date of 
when it would be assigned. However, this was harmless error 
since service connection is being granted.  Therefore, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  

In the August 2004 statement of the case the veteran was 
informed of VA's definition of a hearing disability.  

As the § 3.159 notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The Board notes the veteran's brief submitted in October 2004 
specifically argues that the veteran was not provided VCAA 
notice compliant with 38 C.F.R. § 3.159.  

However, the action of the RO described hereinabove, cured 
any defect because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim as 
he had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran  

Since the veteran has not identified any other evidence as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been met.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity of service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

The service medical records show that the veteran's active 
duty from June 1955 to January 1959 was negative for any 
specific complaints or findings of a hearing loss.  However, 
an examination in April 1956 did report that he had "ear, 
nose or throat trouble" during service  

In May 1997, the veteran underwent a private audiogram.  The 
veteran was diagnosed with bilateral, mild to moderate, 
sensorineural hearing loss.  

In February 2004, Dr. R.F. performed an audiologic evaluation 
that revealed a right mild to moderately-severe sensorineural 
hearing loss and a left mild to severe sensorineural hearing 
loss.  

Finally, in July 2004, the veteran underwent a VA examination 
in order to determine his current level of disability.  For 
the right ear, his examination revealed pure tone thresholds 
of 45, 55, 65, 70 and 75 decibels at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz.  The left ear had pure tone 
thresholds of 40, 60, 65, 75 and 80 decibels at the same 
frequencies. The veteran was diagnosed with a bilateral 
sensorineural loss with fair to poor word recognition.  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable. Id. At 1365.  

The Board notes that the VA examination in July 2004 clearly 
showed that the veteran has been diagnosed with bilateral 
sensorineural hearing loss with fair to poor word 
recognition.  The examination findings in May 1997 and July 
2004 audiological examination reveal a hearing loss that 
meets VA's definition of a hearing loss disability.  

The July 2004 VA examination noted the veteran's history of 
having been exposed to gunfire while on active duty.  
Significantly, it noted no postservice work or recreational 
noise exposure that could be identified as the cause of the 
claimed hearing loss.  

The Board also notes the letters from the veteran's friends, 
coworkers and family related to his hearing loss and 
veteran's own statements about hearing problems since 
service.  

Hence, the Board finds the evidence in this case to be in 
related equipoise in showing that his current sensorineural 
hearing disability as likely as not is due to the reported 
noise exposure in service.  

With the benefit of the doubt afforded to the veteran, the 
service connection for the bilateral hearing loss is 
warranted.  



ORDER

Service connection for a bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


